Exhibit 10.19

 

Date: December 1, 2007

 

Michael Morhaime
23 Ocean Heights Drive
Newport Beach, CA 92657

 

Dear Mr. Morhaime:

 

Reference is made to that certain Business Combination Agreement, dated as of
December 1, 2007 (the “Business Combination Agreement”), between Vivendi S.A.
(“Vivendi”), VGAC LLC, Vivendi Games, Inc. (“Vivendi Games”), Activision, Inc.,
and Sego Merger Corporation.  Subject to (i) the consummation of the
transactions contemplated by Business Combination Agreement and (ii) your
remaining in the employment of Vivendi Games or its subsidiary, Blizzard
Entertainment, Inc. (“Blizzard”) from the date hereof until the Closing Date (as
defined in the Business Combination Agreement), Activision Blizzard, Inc. (the
“Company”) shall employ you and you agree to accept employment upon the terms
and conditions set forth in this agreement (the “Agreement”), effective upon the
Closing Date.  In the event the transactions contemplated by that certain
Business Combination Agreement are not consummated for any reason or you are not
in the employment of Vivendi Games or Blizzard for any reason as of the date one
(1) day prior to Closing Date, this Agreement shall be null and void without
either you or the Company having any continuing or further obligations
hereunder.

 

1.             Term.  The term of this Agreement will commence on the “Closing
Date” as such term is defined in the Business Combination Agreement (the
“Commencement Date”), and continues until the last day of the month in which the
fifth (5th) anniversary of the Commencement Date occurs, unless earlier
terminated pursuant to the provisions of Paragraph 4 (the “Term”). 
Notwithstanding the foregoing, if the Commencement Date does not occur before
July 31, 2008 (or any alternate date mutually agreed by you and the Company in
writing), this Agreement shall be null and void without either you or the
Company having any continuing or further obligations hereunder.  The Company
shall notify you in writing on or before the date which is six (6) months prior
to the expiration of the Term of its desire to renew or extend and continue your
employment with the Company, upon receipt of which notice you and the Company
shall promptly commence discussions concerning such renewal or extension of
employment; provided, that absent your and the Company’s execution of a written
agreement addressing such extension or renewal of employment, nothing contained
herein shall obligate the Company or you to consider or agree to any such
renewal or extension of employment beyond the expiration of the initial Term and
each of you and the Company expressly acknowledges that no promises or
understandings to the contrary have been made or reached.  You also agree and
acknowledge that, absent a contrary written agreement between you and the
Company, should you and the Company choose to continue your employment for any
period of time following the expiration of the Term (including the expiration of
any extensions of the Term), your employment with the Company will be “at will;”
in other words, absent such contrary written agreement, during any time
following the expiration of the Term the Company may terminate

 

--------------------------------------------------------------------------------


 

your employment at any time, with or without reason and with or without notice,
and you may resign at any time, with or without reason and with or without
notice.

 

2.             Duties.  You agree to be employed by the Company and shall
perform your full time business services for Blizzard and its Affiliates and
subsidiaries upon the terms and conditions of this Agreement.  You will continue
your services hereunder as President and Chief Executive Officer of Blizzard and
shall report directly to the Company’s Chief Executive Officer.  At all times
during the Term, you shall remain as Blizzard’s senior most executive officer. 
You will perform those duties and other services as are consistent with your
office and position as shall be reasonably designated or requested from time to
time by the Company’s Chief Executive Officer, subject to the limitations and
exclusions set forth in Section 4(c).  You will not be required, without your
consent, to perform your primary duties under this Agreement in a location other
than Irvine, California or more than fifteen (15) miles therefrom, except for
normal and customary required travel on the Company’s business.  Notwithstanding
the foregoing you shall be entitled to (i) with the consent of the Company’s
Board of Directors (which consent shall not be unreasonably be withheld), serve
on the board of directors or other governing board or committees of up to three
(3) for profit corporations or entities which do not engage in the conduct of
business competitive with that of Vivendi S.A. (for so long as it is a
shareholder of the Company), the Company and/or Blizzard, (ii) serve on civic,
industry, or charitable boards or committees and engage or participate in civic,
cultural, philanthropic and community affairs and projects, and (iii) manage
your own personal, financial, investment, and legal affairs (collectively the
foregoing activities described under sub-clauses (i), (ii) and (iii) are
hereinafter collectively referred to as the “Permitted Activities”); provided,
that none of such Permitted Activities unreasonably interfere with your
performance of your full time duties for and on behalf of Blizzard hereunder and
are not in violation of the Company’s ethics codes, conflicts of interests
policies and corporate governance guidelines in effect at the time of the
inception of such Permitted Activities.  In such regard, you shall be entitled
to receive and retain, as your exclusive property and assets, any payments,
compensation, revenues, profits, gains, or other benefits derived from the
Permitted Activities.

 

3.             Compensation and Related Matters.

 

(a)           Base Salary.  For all services rendered under this Agreement,
commencing as of the Commencement Date the Company will pay you base salary at
an annual rate of Four Hundred Seventy-Five Thousand Dollars ($475,000), payable
in accordance with the Company’s customary and applicable payroll practices, but
in no event less frequently than semi-monthly (the “Base Salary”). 
Notwithstanding the foregoing, commencing as of March 1, 2009 and the same day
of each subsequent calendar year occurring during the Term, your Base Salary
shall be increased by the greatest of (i) five percent (5.0%) of your Base
Salary as in effect on the immediately preceding date, or (ii) the percentage
increase in the Consumer Price Index during the immediately preceding twelve
(12) months for Irvine, California as determined by the U.S. Department of
Labor, Bureau of Labor Statistics, or (iii) such merit increase as shall be
awarded to you and approved by the Company’s Board of Directors.  The Company
agrees to review your salary for merit increases, at the same time as other
senior executives of the Company, but at least once per year.  Any higher Base
Salary paid to you subsequently will be deemed the annual rate for the purposes
of this Agreement and will commence on the date determined by the Company.  In
no event shall your Base Salary be reduced without your prior written consent.

 

2

--------------------------------------------------------------------------------


 

(b)           Incentive Bonus Compensation.  You shall participate in the
Company Management Incentive Plan as in effect from time to time or any
successor thereto (the “MIP”).  Your target bonus under the MIP for each fiscal
year shall be seventy-five percent (75%) of your Base Salary; provided that in
all events the total bonus paid to you under the MIP for any fiscal year shall
not be less than thirty seven and one-half percent (37.5%) of your Base Salary
(the “Guaranteed Minimum MIP Bonus”).  Any bonus earned under the MIP shall be
based upon a weighted measurement of ten percent (10%) based upon achievement of
the goals, criteria and performance of the Company and its subsidiaries, and
ninety percent (90%) based upon achievement of goals, criteria and performance
of Blizzard and of your own personal goals (in each case as measured against
pre-established objectives), all in accordance with the terms and conditions of
the MIP.  Notwithstanding the foregoing, the target bonus level recited herein
shall not serve as a limit on the amount of the bonus which you are entitled to
earn and receive under the MIP, as the MIP shall permit you to earn and receive
in aggregate up to two (2) times the otherwise applicable target bonus level
(i.e., to a maximum bonus of 150% of your Base Salary).  You understand that
your actual bonus above any Guaranteed Minimum MIP Bonus is not guaranteed
compensation and is subject to the discretion of the Company and the terms of
the MIP.

 

(c)           Holiday Bonus Compensation.  In addition to the MIP, you shall
continue to participate in the Blizzard Entertainment, Inc. Holiday bonus
program as in effect from time to time (the “Holiday Plan”).  Your target bonus
under the Holiday Plan for each fiscal year shall be fifty percent (50%) of your
Base Salary; provided that in all events the total bonus paid to you under the
Holiday Plan for any fiscal year shall not be less than twenty-five percent
(25%) of your Base Salary (the “Guaranteed Minimum Holiday Bonus” which,
collectively with the Guaranteed Minimum MIP Bonus for any fiscal year is herein
referred to as the “Guaranteed Minimum Bonus”).  Any bonus earned under the
Holiday Plan shall be determined by the Chief Executive Officer of the Company
in accordance with the terms and conditions of the Holiday Plan; provided that
references, if any, to “Vivendi Games” or “Vivendi Universal Games” in applying
the Holiday Plan shall be replaced with the Company.  You understand that your
actual bonus above any Guaranteed Minimum Holiday Bonus is not guaranteed
compensation and is subject to the discretion of the Company and the terms of
the Holiday Plan.

 

(d)           Profit Sharing Compensation.  In addition to the MIP and the
Holiday Plan, you shall continue to participate in the Blizzard Entertainment
Profit Sharing Plan as in effect from time to time (the “Profit Sharing Plan”)
in conformity with the applicable terms and provisions of the Profit Sharing
Plan; provided that in all events you shall remain entitled to receive not less
than three and one-half percent (3.5%) of the “Profit Sharing Pool” (as
currently defined and determined within the Profit Sharing Plan).  Any bonus
earned under the Profit Sharing Plan (a “Profit Share Bonus”) shall be
determined by the Chief Executive Officer of the Company in accordance with the
terms and conditions of the Profit Sharing Plan; provided that all references
therein to “Vivendi Games” or “Vivendi Universal Games” shall be replaced with
the Company.  You understand that except for your guaranteed percentage
participation of the Profit Sharing Pool under the Profit Sharing Plan, your
actual bonus amount under the Profit Sharing Plan is dependent upon the amount
of such Profit Sharing Pool being established thereunder, if any.

 

(e)           Bonus Determinations.  For all purposes of this Agreement, the
MIP, the Holiday Plan and Profit Sharing Plan are herein collectively referred
to as the “Bonus Plans” and individually as a “Bonus Plan.”  Notwithstanding any
other provision contained herein or of the

 

3

--------------------------------------------------------------------------------


 

Bonus Plans to the contrary, in the event of the termination of your employment
with the Company by either the Company without Cause or by you for Good Reason
or as a result of your death or Disability (as hereinafter defined) or upon the
expiration of the Term of this Agreement without renewal, you shall remain
entitled and the Company shall pay to you, as and when any such bonus
compensation payments are otherwise remitted under the terms of the Bonus Plans,
each of (i) the full amount of any bonus compensation earned and owed to you,
but remaining unpaid for any fiscal year or period ending on or prior to any
such termination or expiration and (ii) a pro-rata share (determined on a daily
basis) of any bonus compensation otherwise accrued for you during or for the
fiscal year or period in which such termination or expiration occurs.

 

(f)            Equity Awards.  In addition to the Bonus Plans, (i) upon the
Commencement Date, the Company shall have previously recommended and obtained
authorization from the Compensation Committee of the Company’s Board of
Directors to grant you, and will promptly provide you with a one-time grant of a
“Stock Option” under the Activison Inc. 2007 Incentive Plan (the “2007 Plan”) to
purchase 300,000 shares of the Company’s common stock (the “Initial Equity
Award”) and (ii) the Company will recommend to the Compensation Committee of the
Company’s Board of Directors that you be granted, and will use its reasonable
best efforts to cause you to be granted, a “Stock Option” under the 2007 Plan or
its applicable successor plan to purchase 100,000 shares of the Company’s common
stock (the “Annual Equity Award”), to be granted at the same time such regular
annual equity grants are made to other senior executive officers of the Company
commencing in 2009 (but, for the avoidance of doubt, not more than once per
fiscal year during the Term).  The Initial Equity Award and Annual Equity Awards
will be subject to the terms and conditions of the Company’s 2007 Plan or other
succeeding and applicable equity plan and the customary form of award agreement
used thereunder generally for executives of the Company (other than the
Company’s Chief Executive Officer and Co-Chairman), and any specific standard
terms and conditions set forth and uniformly applied by the Company; provided,
however, that the Initial Equity Award will provide for vesting in equal monthly
installments over a period of five (5) years from the grant date thereof.  The
number of shares to be granted under any Initial Equity Award or Annual Equity
Award shall be appropriately adjusted in the event of a corporate merger,
recapitalization, stock dividend, reorganization or similar event, of the
Company.  In addition, you shall be entitled to receive and participate in any
discretionary and meritorious awards of equity incentives under the 2007 Plan or
any successor thereto all upon such terms and conditions as the Company’s Board
of Directors, acting by and through its Compensation Committee, may determine in
its and their sole and absolute discretion; it being intended that your receipt
of the Initial Equity Award and the Annual Equity Awards shall not be deemed to
serve as a limit on the amount of any such equity incentives the Company may
decide, within its sole and absolute discretion, to award to you based upon your
performance or achievements as determined from time to time.

 

(g)           Blizzard Equity Incentive Plan.  It is hereby acknowledged and
agreed that the consummation of the transactions contemplated by the Business
Combination Agreement shall constitute a Change in Control under the Blizzard
Entertainment, Inc. 2006 Equity Incentive Plan (the “BEP”) resulting in the full
and immediate acceleration and vesting of all outstanding options and/or shares
of restricted stock previously granted to you under the BEP and held by you as
of the Closing Date (collectively “Outstanding Incentives”).  From and after the
Commencement Date, the Company shall cause all Outstanding Incentives to be
paid, liquidated

 

4

--------------------------------------------------------------------------------


 

or redeemed or otherwise held, converted or maintained in conformity with the
terms and provisions of the BEP as in effect on October 15, 2007.

 

(h)           Benefits.  You will be entitled to participate in all welfare
benefit plans (including health, medical, hospitalization, dental, vision, life
and disability insurance plans), perquisites and other employee programs made
available from time to time by Blizzard to its senior executive employees
generally (the “Welfare Plans”).  The Company agrees that during the Term, the
Welfare Plans shall, in the aggregate, be provided on terms and conditions no
less favorable that those welfare benefits made available to you from Blizzard
as in effect on October 15, 2007.

 

(i)            Vacation.  In addition to all other paid Company holidays, you
will be entitled to paid vacation in accordance with the plans, policies,
programs and practices of the Company applicable generally to similarly situated
executives of the Company; provided, however, you will be entitled to no less
than four (4) weeks of paid vacation during each calendar year, to take at such
time as you and the Company may mutually agree upon, and subject to the
otherwise applicable terms of the Company’s vacation policy as in effect from
time to time.  Specifically, in the event you do not use your available vacation
by the end of the calendar year in which it accrues, you may carry unused
vacation forward to the following year, provided however that additional accrual
of vacation days will cease once you have reached a cap equaling eight (8) weeks
of total available and unused vacation. When you have used sufficient accrued
vacation days to bring your available vacation below the eight (8) week cap, you
will again begin to again accrue vacation.

 

(j)            Car Allowance.  You will be entitled to participate in the
Company’s executive auto allowance program, if any, at the same level of the
other senior executive officers of the Company and in accordance with such
program’s terms and conditions.

 

(k)           Legal Fees.  The Company shall reimburse you (or pay on your
behalf at your direction) for all reasonable legal fees and costs incurred or
paid by you in connection with the negotiation and implementation of this
Agreement; provided that such amount reimbursed or paid to or on your behalf
hereunder shall not exceed Twelve Thousand Five Hundred Dollars ($12,500).

 

(l)            Expense Reimbursements.  During your employment, the Company will
reimburse you for your reasonable and necessary business expenses in accordance
with its then prevailing policy for similarly situated employees (which will
include appropriate itemization and substantiation of expenses incurred).  In
furtherance but not in limitation of the foregoing, when traveling in the course
of performing your duties hereunder, you shall be entitled to reimbursement for
business class air travel on all flights in excess of three (3) hours and be
entitled to utilize and be reimbursed for overnight accommodations at four
(4) star facilities (as measured on a five star scale).  All reimbursements
provided to you hereunder shall be in addition to and not in limitation or lieu
of all other compensations or benefits provided you under this Agreement.

 

(m)          Financial Stipend.  You shall receive an annual non-accountable and
non-recoupable personal expense allowance of Three Thousand Five Hundred Dollars
($3,500).  Such stipend shall be paid to you to assist and reimburse you for
your personal financial,

 

5

--------------------------------------------------------------------------------


 

accounting, tax and legal planning and service costs and expenses; provided,
that you shall not be responsible to account to the Company for or with respect
to any such costs or expenses nor submit to the Company any vouchers or other
reports evidencing or supporting the same.  Such stipend shall be included and
reported by the Company in your annual compensation.

 

(n)           Enhanced Severance Compensation.  The Company hereby agrees that
upon either (i) the termination of your employment by the Company without Cause
or (ii) your termination of your employment for Good Reason (each a “Qualified
Separation”), the Company shall have paid or caused to be paid to you or
otherwise caused you to receive from Blizzard, the Company and/or their
Affiliates total compensation provided under Paragraphs 3(a), 3(b), 3(c), 3(d),
and 3(f) of this Agreement (as determined for the period from the Commencement
Date through and including the date of such termination and including all
salary, bonuses (under all plans) and any amounts earned under all stock-based
incentive compensation plans (including outstanding unexercised stock options or
similar awards, but only to the extent vested and exercisable by you with the
value thereof being determined as the positive difference, if any, between the
closing price for the Company’s stock on the date on which such termination
occurs less the exercise price required to be paid by you for any such shares of
stock) from the Commencement Date through the date of termination) aggregating
not less than the product of (a) Four Million Dollars ($4,000,000) multiplied by
(b) the total number of years (including any partial year expressed as a
percentage of an entire year) during which you remained in the employ of the
Company hereunder (such product being herein referred to as the “Required Total
Compensation”).  Upon any Qualified Separation, in the event the Company has not
paid or caused to be paid to or received by you the Required Total Compensation,
the Company shall within thirty (30) days thereafter, pay to you in a single
lump sum that amount necessary to cause you to have received the Required Total
Compensation hereunder.

 

(o)           Withholding.  The Company will withhold from any payments and
benefits payable under this Agreement such federal, state or local taxes as will
be required to be withheld pursuant to any applicable laws or regulation.

 

4.             Compensation Upon Certain Termination Events.

 

(a)           Compensation Payable.  Should your employment with the Company
terminate, you will be entitled to the amounts and benefits set forth in this
Paragraph 4. In the event of such termination, and except for payments noted in
this Paragraph 4, the Company will have no further obligations to you under this
Agreement.  As such, you agree that you will have no rights or remedies in the
event of your termination other than those set forth in this Paragraph 4.

 

(b)           Termination for Cause.  The Company may terminate your employment
for Cause.  For purposes hereof “Cause” will exclusively mean and consist of:

 

(i)            your failure to perform your primary duties or your breach of the
terms of this Agreement in either case resulting in material and demonstrable
damage to the Company or its Affiliates, and which failure or breach is not
remedied by you within thirty (30) days after receipt of written notice from the
Company describing your failure and/or breach and setting forth the Company’s
intention to terminate your employment if the failure or breach is not duly
remedied;

 

6

--------------------------------------------------------------------------------


 

(ii)           your intentional and material failure to comply with the
Company’s material policies of which you are provided written notice and the
terms of which are equally and uniformly applied to all executive employees of
the Company (as such policies may be amended from time to time with your having
been notified in writing as to any such amendments).  Notwithstanding the
foregoing, you shall not be terminated under this Paragraph unless and until you
have received written notice from the Company describing your failed actions
committed in violation of the specified Company policy, and setting forth the
Company’s intention to terminate your employment and have failed to cure and
remedy such violation within thirty (30) days after receipt of such written
notice from the Company; or

 

(iii)          your conviction of a felony or other crime involving dishonesty
or fraud or that results or would reasonably be expected to result in the
Company becoming subject to public reprimand or sanction.

 

(c)           Resignation; Termination for Good Reason.  You may resign your
employment with the Company and terminate this Agreement at any time without
advance notice.  Any such resignation may be with or without Good Reason.  For
purposes hereof, “Good Reason” will mean the Company’s commission or the
occurrence without your consent of any of the events in the immediately
succeeding paragraph, which act or occurrence is not remedied by the Company
within thirty (30) days after receipt of written notice from you specifically
delineating each such event which you claim constitutes Good Reason hereunder
and setting forth your intention to terminate your employment at the end of such
30-day period if such matter is not duly remedied.  Notice to the Company must
be delivered by you within sixty (60) days after you become aware or receive
notice of the commission or occurrence of such event or events constituting Good
Reason hereunder.

 

“Good Reason” will mean the occurrence, without your consent or approval, of:
(i) a reduction in any of your Base Salary, aggregate Guaranteed Minimum Bonus,
target bonus opportunity under the MIP or Holiday Plan (or successor thereto) or
percentage participation in the Profit Sharing Plan (or successor thereto), any
material reduction, in the aggregate, of the benefits described under
Section 3(h) hereof, or any modification, amendment, discontinuation or
termination of any Bonus Plan (or any successor thereto) that either (a) in the
aggregate (but taking into account any new or enhanced bonus, long term
incentive or comparable benefit made available to you), materially reduces your
opportunity to earn compensation under those Bonus Plans (taken as a whole and
as compared to those incentive compensation opportunities available to you under
those Bonus Plans as of immediately prior to the Commencement Date) or (b) in
the aggregate (but taking into account any new or enhanced bonus, long term
incentive or comparable benefit made available to the Blizzard employees),
materially reduces the Blizzard employees’ aggregate overall opportunity to earn
compensation under the Profit Sharing Plan (taken as a whole and as compared to
the aggregate incentive compensation opportunities available to the Blizzard
employees under the Profit Sharing Plan as of immediately prior to the
Commencement Date); (ii) any material default by the Company in paying or
providing you with any compensation or benefits required or any material
obligations owed to you hereunder; (iii) the termination by the Company without
“Cause” (as defined under the applicable employment agreement) of the Company’s
employment of any one or more of the “Blizzard Management Team Members” (as
hereinafter defined); (iv) a change in location of your primary place of
employment from Blizzard’s existing office in the Irvine, California to a
location more than fifteen (15) miles therefrom; (v) a change in title to one
that conveys lesser responsibility or

 

7

--------------------------------------------------------------------------------


 

lower status, or the imposition of any restriction or constraint upon you or the
undertaking of any other act which materially diminishes your position, office,
responsibility, duties or authority; (vi) a change in your reporting structure
and responsibilities as described in Paragraph 2 of this Agreement; (vii) upon a
“Change in Control of Blizzard” (as hereinafter defined); or (viii) the Company
taking or failing to take any actions, imposing any restrictions or otherwise
engaging in conduct (except as otherwise required by applicable law or
regulation) with respect to the operations or activities of Blizzard which,
taken individually or as a whole, prevent or materially interfere with you
having authority, ability, accountability, and control over the conduct of
Blizzard’s strategic, operational and daily business activities, including
without limit the making, execution or implementation of all decisions
concerning Blizzard’s product development, worldwide operations, officers,
personnel, brand, franchises, and products, including without limit the “CEO
Duties” (as hereinafter defined); provided that at all times you shall exercise
the foregoing authority within the annual, strategic or operating budget
parameters reasonably established and reasonably agreed to between you and the
Company herein and as revisited and modified (including based upon requests or
recommendations initiated by you or the Company each acting in good faith and in
a manner historically and customarily undertaken prior to the Commencement Date)
from time to time (the “Approved Plans”), and within the Company’s uniformly
applicable and standard procedures and policies (the “Company Policies and
Procedures”).

 

For purposes hereof, the “CEO Duties” shall include and consist of those
Blizzard activities, operations and functions comprised of the following, but
qualified in all instances by and subject to (A) the Company Policies and
Procedures, (B) Approved Plans, and (C) the Exclusions (as defined in the next
paragraph):  (i) product development (including all greenlight processes,
product plans, schedules, ship dates, technologies, tools, teams, personnel,
contracts, and other methodologies pertaining to same), (ii) exploitation of
franchise rights and intellectual properties, (iii) branding and all brand
marketing, advertising, public relations, community management and licensing
(including merchandising, television, motion pictures and ancillary product
licenses and rights) pertaining to products developed, distributed or sold by
Blizzard, as well as all trademarks and service marks incorporating or involving
“Blizzard” or “Battle.Net,” (iv) human resource, recruiting, finance,
information technologies, network operations, purchasing, quality assurance or
control, customer service, billing and technical support, (v) website design,
content, form, display and function, (vi) new or existing business development
or market growth and pricing functions, (vii) physical plant, facility and
office locations, as well as occupancy and use of all such premises or
facilities, (viii) use or utilization of any outsourced activities or services,
(ix) implementation of all project or other operating, capital expenditure, or
similar budgets, (x) establishment or implementation (without any required
approval) of employee rewards/perquisites not exceeding Two Hundred Thousand
Dollars ($200,000) per year in the aggregate, (xi) any reorganization of the
internal organization or structure of Blizzard including all matters affecting
such internal departmentalization, titles, and reporting lines of responsibility
regarding Blizzard personnel; and (xii) the preparation of all annual, strategic
and operating budgets and plans for presentation to and approval by the Chief
Executive Officer of the Company (provided, however, the timing of the delivery
of such budgets and plans, as well as the level of detail to be covered thereby
and the business objectives to be accomplished thereby shall be determined in
advance by the Chief Executive Officer of the Company).  For clarity, the use by
the Company, Vivendi S.A. or any of their subsidiaries of the name of the
Company (as amended as of the Commencement Date to “Activision Blizzard

 

8

--------------------------------------------------------------------------------


 

Inc.”), the name “Blizzard” and the name of any product of Blizzard, in each
case, for any and all general corporate purposes where it is reasonably
necessary or desirable in the sole judgment of the Company or where required by
law (e.g., for required filings, on corporate communications and communications
with investors, on copyright notices) shall not be deemed a violation of clause
(iii) (or any other clause) of the foregoing definition of CEO Duties.  The
Company acknowledges and agrees that discretionary uses of the name “Blizzard”
(other than as set forth in the immediately preceding sentence) in conjunction
with any product of the Company or its Affiliates other than a product
developed, distributed or sold by Blizzard shall be a violation of clause
(iii) unless your prior consent is obtained for that use.

 

Notwithstanding anything in this Agreement to the contrary, the CEO Duties with
regard to Blizzard do not include, and you shall not take (or permit or cause
Blizzard to take) any of the following actions without the express prior
approval of the Chief Executive Officer of the Company:  (A) selling, licensing,
transferring or encumbering any intellectual property of Blizzard other than in
the ordinary course of business; (B) terminating any Blizzard Management Team
Member or taking any action that results in any Blizzard Management Team Member
having “Good Reason” (as defined under the applicable employment agreement) to
resign from employment with the Company; (C) entering into any employment
agreement outside the ordinary course of business, adopting or amending any
material employee benefit plan or HR policy; (D) issuing any securities of
Blizzard, including, without limitation, options, warrants or other rights
convertible into or exchangeable for securities of Blizzard; (E) engaging in any
acquisition, disposition or sale of any assets, other than in the ordinary
course of business; (F) investing in any other entity, or entering into any
joint venture agreement (other than, in each case, with a wholly-owned
subsidiary of Blizzard); (G) incurring indebtedness (excluding indebtedness
contemplated by an Approved Plan or variances of not more than 10% of any
budgeted line item within the Approved Plan which variances do not aggregately
cause the total indebtedness with such Approved Plan to be exceeded);
(H) granting any guarantee of obligations of any entity or individual (other
than of a wholly-owned subsidiary of Blizzard); (I) entering into any affiliate
agreement with an employee of Blizzard other than an agreement related to such
employee’s employment by the Company or termination thereof; (J) entering into
any agreement (i) to do any of the foregoing, or (ii) not contemplated by an
Approved Plan and that contemplates a payment by or to Blizzard (or could
reasonably result in a payment by or to Blizzard) in excess of the amounts set
forth in the Approved Plans, and within the Company Policies and Procedures. 
The foregoing matters identified in this paragraph are the “Exclusions.”

 

For purposes of this Agreement, the “Blizzard Management Team Members” shall
individually consist of each of and collectively be comprised of all of you,
Paul Sams as installed in the office of Chief Operating Officer, Frank Pearce as
installed in the office of Executive Vice President, Product Development, Robert
Pardo as installed in the office of Senior Vice President, Game Design,
Christopher Metzen as installed in the office of Vice President, Creative
Development, and Neal Hubbard, as installed in the office of Vice President,
Global Marketing.

 

For purposes of this Agreement, a “Change in Control of Blizzard” shall mean the
occurrence of any of the following events: (i) any “person” or “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Securities Exchange Act”)) other than Vivendi S.A., the Company
or one of the Company’s wholly-owned subsidiaries, becomes the “beneficial
owner” (as defined in Rules 13d-3 or 13d-5 of the

 

9

--------------------------------------------------------------------------------


 

Securities Exchange Act), directly or indirectly, of either the voting
securities or total securities of Blizzard representing fifty percent (50%) or
more of either the voting power or total equity represented by Blizzard’s then
outstanding voting or other securities; (ii) the consummation of the sale,
transfer, lease, or other disposition by Blizzard of all or substantially all of
its assets in a single transaction or in a series of related transactions; or
(iii) the consummation of a merger, liquidation, joint venture, combination,
consolidation, recapitalization, or other reorganization transaction of
Blizzard, other than any such transaction which would result in the voting
securities of Blizzard outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) more than fifty percent (50%)
of the total voting power represented by the voting securities of Blizzard or
such surviving entity or joint venture outstanding immediately after such
transaction.

 

(d)           Termination for Cause; Without Good Reason.  In the event that
your employment is terminated for Cause or if you resign without Good Reason,
you will be entitled to the following:  Payment of (1) any accrued but unpaid
Base Salary due you through termination, (2) any accrued but unpaid vacation,
(3) any unreimbursed expenses owed, accrued or incurred by you through
termination, and (4) other unpaid amounts then due you under Company benefit
plans, programs or policies, paid in accordance with the terms of such benefit
plans, programs or policies.

 

(e)           Termination for Disability.  The Company may terminate your
employment on account of a Disability. You will be deemed to have a “Disability”
if you are incapacitated by a physical or mental condition, illness or injury
which has prevented you, after reasonable accommodation, from being able to
perform the essential duties of your position under this Agreement in a
satisfactory fashion for all of a consecutive one hundred eighty (180) day
period.  In the event of your suffering any condition which could result in your
having suffered a Disability, your Base Salary shall continue until the earliest
of (i) the 180th day following the start of your Disability absence or (ii) your
death or (iii) the last day of the then current Term of this Agreement and will
(under each of the foregoing clauses) be reduced by other Company provided
disability benefits paid to and received by you.  In the event your employment
is terminated on account of a Disability, you will be entitled to the following:
payment of (1) any accrued but unpaid Base Salary due you through termination,
(2) any accrued but unpaid vacation, (3) any unreimbursed expenses owed, accrued
or incurred by you through termination; (4) other unpaid amounts then due you
under Company benefit plans, programs or policies, paid in accordance with the
terms of such benefit plans, programs or policies, (5) if not already due or
paid under the terms of an applicable Bonus Plan, both the full amount of any
previously earned or declared but unpaid bonus for any past fiscal year or
period and a prorated bonus for the fiscal year or period in which such
termination occurs, each being paid at such time that such bonus is paid to
similarly situated executives all as contemplated under Paragraphs 3(b), 3(c),
3(d) and 3(e) hereof, and (6) all amounts as required or provided under
Paragraphs 3(f) and 3(g) of this Agreement.

 

(f)            Death.  If you die while employed under this Agreement, you will
be entitled to the following:  payment of (1) any accrued but unpaid Base Salary
due you through your date of death, (2) any accrued but unpaid vacation, (3) any
un-reimbursed expenses owed, accrued or incurred by you through your date of
death, (4) other unpaid amounts then due you under Company benefit plans,
programs or policies, except that those payments will be made to your

 

10

--------------------------------------------------------------------------------


 

estate or legal representative, paid in accordance with the terms of such
benefit plans, programs or policies, (5) if not already due or paid under the
terms of an applicable Bonus Plan, both the full amount of any previously earned
or declared but unpaid bonus for any past fiscal year or period and a prorated
bonus for the fiscal year or period in which your death occurs, each being paid
at such time that such bonus is paid to similarly situated executives all as
contemplated under Paragraphs 3(b), 3(c), 3(d) and 3(e) hereof, (6) any death
benefits payable under Company employee benefit plans, programs or policies,
paid in accordance with the terms of such benefit plans, programs or policies,
and (7) all amounts as required or provided under Paragraphs 3(f) and 3(g) of
this Agreement.

 

(g)           Termination Without Cause/Resignation with “Good Reason.”  In the
event the Company terminates your employment without Cause, or you resign and
terminate your employment with the Company with Good Reason, you shall be
entitled to the following: payment of (1) any accrued but unpaid Base Salary due
you through termination, (2) any accrued but unpaid vacation, (3) any
unreimbursed expenses owed, accrued or incurred by you through termination,
(4) other unpaid amounts then due you under Company benefit plans, programs or
policies, paid in accordance with the terms of such benefit plans, programs or
policies, (5) if not already due or paid under the terms of an applicable Bonus
Plan, both the full amount of any previously earned or declared but unpaid bonus
for any past fiscal year or period and a prorated bonus for the fiscal year or
period in which such termination occurs, each being paid at such time that such
bonus is paid to similarly situated executives all as contemplated under
Paragraphs 3(b), 3(c), 3(d) and 3(e) hereof, (6) your Base Salary, an amount
equal to the sum of the actual annual bonuses paid to you under the MIP and
Holiday Plan for the year immediately preceding the year of termination, and
your benefits under the Welfare Plans (but not including benefits provided under
(i) any plan qualified under Section 401(a) of the Internal Revenue Code (except
that any such benefits accrued, owing or vested through the date of or as a
result of such termination shall remain payable under such plan in accordance
with the terms thereof), (ii) any nonqualified deferred compensation plan
(except that any such benefits accrued, owing or vested through the date of or
as a result of such termination shall remain payable under such plan in
accordance with the terms thereof), and (iii) any stock or incentive based plan
(except that any such benefits accrued, owing or vested through the date of or
as a result of such termination shall remain payable under such plan in
accordance with the terms thereof) each as determined from the date of such
termination through the last day of the unexpired then current Term of this
Agreement, or, if longer, through the date which is two (2) years from and after
the date of such termination, all as if such termination had not occurred,
(7) an amount equal to two (2) times the actual annual bonus compensation paid
to you under the Profit Sharing Plan for the year immediately preceding the year
of termination, and (8) any and all payments owed to you as provided under
Paragraphs 3(f), 3(g) and 3(n) of this Agreement; provided further that you meet
the requirements of Paragraph 5 and that the provision and payment to you of any
such continuing benefits shall be made subject to the terms and conditions of
each governing and applicable benefit plan as in effect on the date of such
termination.  All amounts payable to you under sub-clauses (1), (2), (3), (6),
(7) and (8) of this Paragraph shall be remitted and paid by the Company to you
within ten (10) days from and after your termination of employment hereunder in
a single lump sum payment.

 

(h)                                 In the event your employment is terminated
by the Company without Cause (but not if you resign with Good Reason), and at
that time the Company has in place a written

 

11

--------------------------------------------------------------------------------


 

severance plan or policy that has been approved by the Company’s Board of
Directors (“Company Severance Plan”), in addition to the benefits described in
Paragraph 4(g), you may receive a “Lump Sum Severance Payment.”  The Lump Sum
Severance Payment will be equal to the amount, if any, by which the cash
payments due to you under the terms of the Company Severance Plan exceed the
Base Salary continuation payable pursuant to Paragraph 4(g)(6).  It is
understood that the severance pay and benefits due to you under this Agreement
are in lieu of, and not in addition to, any severance pay or benefits due to you
under the Company Severance Plan.

 

(i)                                     No Mitigation or Offset.  If the Company
terminates your employment other than for Cause or you resign and terminate your
employment for Good Reason, you will have no duty to attempt to seek alternate
employment or otherwise mitigate the payments or benefits owed to you from the
Company under Paragraphs 4(e) or 4(g) hereof.  In addition, the Company will not
retain a right of offset against or have any right to reduce any amounts or
benefits payable or provided to you under this Agreement irrespective of any
employment subsequently obtained by you or any salary, bonus and/or benefits or
other compensation of any kind earned or received by you for services rendered
to any third party, through self-employment or from any source whatsoever from
and after the date of such termination hereunder.

 

5.                                       Covenants.

 

(a)                                  Acknowledgment.  You acknowledge that you
currently possess or will acquire secret, confidential, or proprietary
information or trade secrets concerning the operations, future plans, or
business methods of the Company and/or Blizzard.  You agree that the Company
would be severely damaged if you misused or disclosed this information or
engaged in the activities described herein.  To prevent this harm, you are
making the promises set forth in this Paragraph 5.  You acknowledge that the
provisions of this Paragraph 5 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of such provisions
would result in irreparable injury to the Company.  In the event of a violation
of the provisions of this Paragraph 5, you further agree that the Company will,
in addition to all other remedies available to it, be entitled to seek equitable
relief by way of injunction and any other legal or equitable remedies.

 

(b)                                 Promise Not to Disclose.  You will hold in a
fiduciary capacity, for the benefit of the Company, all confidential or
proprietary information, knowledge and data of the Company and/or Blizzard and
Company Information (as defined below), which you may acquire, learn, obtain or
develop during your employment by the Company.  Further, you will not, during
the Term or at any time thereafter, directly or indirectly use, communicate or
divulge for your own benefit or for the benefit of another any such information,
knowledge or data other than (i) as required by Blizzard or the Company or
(ii) as required by law or as ordered by a court or in connection with
governmental investigation or (iii) with respect to matters that are generally
known to the public (other than as a result of your breach of this Agreement) or
(iv) to your attorneys, but only to the extent necessary to allow their
provision to you of professional services or (v) as necessary to permit you to
defend against any claim or prosecute or enforce any rights dependent or reliant
upon the information so disclosed.  You make the same commitments with respect
to the secret, confidential or proprietary information, knowledge and data of
customers, contractors and others with whom the Company and/or Blizzard has a
business relationship or to whom the Company and/or Blizzard owes a duty of
confidentiality.  The information covered by

 

12

--------------------------------------------------------------------------------


 

this protection includes, but is not limited to, matters of a business or
strategic nature such as information about costs and profits, projections,
personnel information, reengineering, records, customer lists, contact persons,
customer data, software, sales data, possible new business ventures and/or
expansion plans or matters of a creative nature, including without limitation,
matters regarding ideas of a literary, creative, musical or dramatic nature, or
regarding any form of product produced, distributed or acquired by Blizzard
and/or the Company (“Company Information”).  Company Information will be
considered and kept as the private, proprietary and confidential information of
the Company and Blizzard except within Blizzard and the Company as required to
perform services, and may not be divulged (A) without the express written
authorization of the Company or (B) unless required by law or ordered by a court
or in connection with governmental investigation or (C) unless the Company
Information is generally known to the public or (D) except to your attorneys,
but only to the extent necessary to allow their provision to you of professional
services or (E) except as necessary to permit you to defend against any claim or
prosecute or enforce any rights dependent or reliant upon the information so
disclosed.  You further agree that you will neither publicly disclose the terms
of this Agreement nor publicly discuss the Company in a manner that tends to
portray the Company in an unfavorable light.

 

(c)                                  Promise Not to Engage In Certain
Activities.  You will not at any time during your employment by the Company be
or become (i) interested or engaged in any manner, directly or indirectly,
either alone or with any person, firm or corporation now existing or hereafter
created, in any business which is or may be competitive with the Company,
Blizzard and/or the “Subject Businesses” of Vivendi S.A. (for so long as it is a
shareholder of the Company) or (ii) directly or indirectly a stockholder or
officer, director, agent, consultant or employee of, or in any manner associated
with, or aid or abet, or give information or financial assistance to, any such
business.  The provisions of this Paragraph will not be deemed to prohibit your
purchase or ownership, as a passive investment, of not more than five percent
(5%) of the outstanding capital stock of any corporation whose stock is publicly
traded.  For purposes hereof, the “Subject Businesses” shall be comprised of
commercial for profit activities consisting of either the creation, production,
manufacture, sale or exploitation of either interactive video games or music
(including those distributed by recorded or digital media); provided, that
nothing contained herein shall prevent you from individually engaging in,
providing or performing musical entertainment services as a performing or
recording artist.

 

(d)                                 Promise to Return Property.  All records,
files, lists, drawings, documents, models, equipment, property, computer,
software or intellectual property relating to the Company’s and/or Blizzard’s
business in whatever form (including electronic) will be returned to the Company
upon the termination of your employment, whether such termination is at your or
the Company’s request.  Notwithstanding the foregoing, upon termination of your
employment with the Company, you shall be entitled to retain possession of any
and all personal files, personal service awards, and personal contact
information generated by you (including your personal rolodex or other physical,
digital, electronic or other repository of such information) in the course of
your professional career and all personal effects or items including
furnishings, artwork, decorations, statues, toys, books, merchandise and other
similar personalty.

 

(e)                                  Promise Not to Solicit.  You will not
during (i) the period of your employment by the Company and (ii) the period
after termination of your employment with the Company and during which you are
being paid under Paragraph 4 of this Agreement (including any period

 

13

--------------------------------------------------------------------------------


 

corresponding to any lump sum payment you may receive) (the “Restricted Period”)
directly or indirectly solicit for employment, employ or induce or attempt to
induce any employees, consultants, contractors or representatives of the Company
and/or Blizzard to stop working for, contracting with or representing the
Company and/or Blizzard.  Notwithstanding the foregoing, you shall not be in
breach or violation hereof in the event you shall use any form of industry wide
or public media to advertise, seek or solicit employment, consulting, contract
or representative services.  During the Restricted Period, you also shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
person known to you to be a customer, client, vendor or supplier of the Company
and/or Blizzard (a “Customer”) to terminate his, her or its relationship with
the Company and/or Blizzard for any purpose, including the purposes of
decreasing the amount of business that any such Customer conducts with the
Company and/or Blizzard.

 

(f)                                    Promise to Cooperate.  During any period
which you are being paid under Paragraph 4 of this Agreement after the
termination of your employment with the Company (including any period
corresponding to any lump sum payment you may receive), you agree to make
yourself reasonably available, subject to your other personal and professional
commitments and obligations, to provide information and other assistance as
reasonably requested by the Company (and, at the expense of the Company), with
respect to pending, threatened or potential claims and other matters related to
the business of Blizzard about which you have personal knowledge as a result of
your supervision or other involvement within such claims or matters performed in
connection with your employment.  In the event you are required to dedicate more
than two hours per week or eight hours per month towards the provision of any
support or assistance to the Company required hereunder, the Company shall
compensate you at the same hourly equivalent rated determined based upon your
Base Salary and assuming dedication of 2,000 hours per year in exchange for
same.  In all events, the Company shall reimburse you or pay on your behalf, all
direct expenses incurred (including any travel) in connection with your
fulfillment of your obligations under this Paragraph.

 

(g)                                 Company Ownership.  The results and proceeds
of your services hereunder (excluding for all purposes of this Paragraph any
such results or proceeds from your undertaking of the Permitted Activities),
including, without limitation, any works of authorship or works in progress
resulting from your services during your employment with the Company and/or any
of the Company’s Affiliates, will be works-made-for hire and the Company will be
deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to you whatsoever.  If, for any reason, any of such results
and proceeds covered by this Paragraph will not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then you hereby irrevocably assign and agree to assign any
and all of your right, title and interest thereto, including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company, and the
Company will have the right to use the same in perpetuity throughout the
universe in any manner the Company determines without any further payment to you
whatsoever.  You will, from time to time, as may be requested by the Company, do
any and all things which the Company may deem useful or desirable to establish
or document the

 

14

--------------------------------------------------------------------------------


 

Company’s exclusive ownership of any and all rights in any such results and
proceeds covered by this Paragraph, including, without limitation, the execution
of appropriate copyright and/or patent applications or assignments.  To the
extent you have any rights in the results and proceeds of your services covered
by this Paragraph that cannot be assigned in the manner described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
Paragraph is subject to and will not be deemed to limit, restrict, or constitute
any waiver by the Company of any rights of ownership to which the Company may be
entitled by operation of law by virtue of the Company being your employer.  You
and the Company acknowledge that pursuant to California Labor Code §2870 certain
inventions are not assignable to the Company, including any invention you
develop entirely on your own time without using the Company’s equipment,
supplies, facilities or trade secret information.  California Labor Code
Section 2870 specifically provides:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)                                 Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                 Result from any work performed by the
employee for the employer.

 

(h)                                 Prior Restrictions.  You represent that you
are free to enter into this Agreement and are not restricted in any manner from
performing under this Agreement by any prior agreement, commitment, or
understanding with any third party.  If you have acquired confidential or
proprietary information in the course of your prior employment or as a
consultant, you will fully comply with any duties not to disclose such
information then applicable to you during the Term.

 

6.                                       Services Unique.  You recognize that
your services hereunder are of a special, unique, unusual, extraordinary and
intellectual character, giving them a peculiar value, the loss of which the
Company cannot be reasonably or adequately compensated for in damages.  In the
event of a breach of this Agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services and subject only to your performance of the Permitted Activities),
the Company will, in addition to all other remedies available to it, be entitled
to seek equitable relief by way of injunction and any other legal or equitable
remedies.  This provision will not be construed as a waiver of the rights which
the Company may have for damages under this Agreement or otherwise, and all of
the Company’s rights and remedies will be unrestricted.

 

7.                                       Notices.  All notices and other
communications hereunder will be in writing and will be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

15

--------------------------------------------------------------------------------


 

If to Employee:

 

At the address indicated on the first page hereof.

 

With a copy to:

 

Greenberg Traurig. LLP
3290 Northside Parkway
Suite 400
Atlanta, Georgia 30327
Attention:  Duane D. Sitar

 

If to the Company:

 

To the address(es) set forth on Exhibit A

 

or to such other address as either party will have furnished to the other in
writing.  All notices and communications shall be deemed to have been duly given
and received: (a) on the date of receipt, if delivered by hand; (b) three
(3) business days after being sent by first class certified mail, return receipt
requested, postage prepaid; or (c) one (1) business day after sending by a
nationally recognized next-day deliver service designated for priority overnight
delivery with all delivery fees prepaid and with confirmation of receipt.  As
used herein, the term “business day” means any day that is not Saturday, Sunday
or legal holiday in the State of California.

 

8.                                       Assignment/Affiliated Corporations. 
The Company will have the right to assign this Agreement to any Affiliate or
successor of the Company as long as such assignee fully assumes this Agreement
in writing; provided, that any such assignment by the Company permitted
hereunder shall not affect or relieve the Company from its continuing and
primary responsibility and liability hereunder to you as a result of such
assignee’s breach, violation or default of any obligation owed to you
hereunder.  You acknowledge and agree that all of your covenants and obligations
to the Company, as well as the rights of the Company hereunder, will run in
favor of and will be enforceable by the Company, its Affiliates and their
successors.  Upon to the Closing (as defined in the Business Combination
Agreement), Vivendi Games (i) shall assign its obligations under this Agreement
to the Company and (ii) shall use its reasonable best efforts to cause the
Company to assume this Agreement.  Vivendi Games hereby represents and warrants
to you that the terms and provisions of the Business Combination Agreement
require that the Company assume this Agreement and employ you hereunder upon the
occurrence of the Closing thereunder and effective as of the Closing Dote
thereunder.  The Company’s assumption of this Agreement shall be evidenced by an
assignment and assumption agreement, a copy of which will be provided to you
promptly following the Closing Date.

 

9.                                       Miscellaneous.  No provisions of this
Agreement may be amended, modified, waived, or discharged except by a written
document signed by you and a duly authorized officer of the Company.  A waiver
of any conditions or provisions of this Agreement in a given instance will not
be deemed a waiver of such conditions or provisions at any other time.  The
validity, interpretation, construction, and performance of this Agreement will
be governed by the laws of the State of California.  This Agreement will be
binding upon, and will inure to the benefit of, you and your estate and the
Company and any successor thereto, but neither this Agreement nor any rights
arising under it may be assigned or pledged by you.

 

16

--------------------------------------------------------------------------------


 

10.                                 Validity.  If any of the provisions of this
Agreement shall otherwise contravene or be invalid under the laws of any state,
country or other jurisdiction where this Agreement is applicable but for such
contravention or invalidity, such contravention or invalidity shall not
invalidate all of the provisions of this Agreement but rather it shall be
construed, insofar as the laws of that state, country or jurisdiction are
concerned, as not containing the provision or provisions contravening or invalid
under the laws of that state or jurisdiction, and the rights and obligations
created hereby shall be construed and enforced accordingly.

 

11.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together will constitute the same instrument.

 

12.                                 Entire Agreement.  This Agreement along with
the Exhibits attached hereto set forth the entire understanding between you and
the Company; all oral or written agreements or representations, express or
implied, with respect to the subject matter of this Agreement are set forth in
this Agreement or within the plans, policies or programs referenced herein.  All
prior employment agreements, understandings and obligations (whether written,
oral, express or implied) between you and the Company, if any, are terminated as
of the Commencement Date of the Term and are superseded by this Agreement.

 

13.                                 Section 409A.

 

(a)                                  Specified Employee.  If you are a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations, rulings and guidance issued
thereunder (“Section 409A”), then you shall not be entitled to any payments or
benefits hereunder that constitute deferred compensation subject to
Section 409A, and whose payment or provision is triggered by your termination of
employment (whether such payments or benefits are provided to you under this
Agreement or under any other plan, program or arrangement of the Company or
Blizzard) and is not otherwise subject to or qualifies for an exemption or
exception from the application of Section 409A, until the earlier of (i) the
date which is the first business day following the six-month anniversary of your
termination of employment for any reason other than death (on which date all
payments otherwise due or owing to you which are delayed hereunder shall be
retroactively made in full) or (ii) your date of death.  The Company shall make
the determination as to whether you are a “specified employee” in good faith in
accordance with its uniform methodology and procedures adopted in accordance
with Section 409A and, at the time of your termination of employment will notify
you whether or not you are a “specified employee.”  For all purposes of this
Agreement, it is hereby agreed that each and every payment made to you as a
result of your termination of employment hereunder (notwithstanding any
expression or remittance of same upon installment or similar terms) shall
constitute a separate payment for all purposes of Section 409A.

 

(b)                                 Section 409A Matters.  This Agreement is
intended to satisfy the requirements of Section 409A of the Code with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent.  If either party
notifies the other in writing that, based on the advice of legal or tax counsel,
one or more of the provisions of this Agreement contravenes Section 409A or
causes any amounts to be subject to interest, additional tax or penalties under
Section 409A, the parties shall promptly and reasonably consult with each other
(and with their legal counsel), and shall use their reasonable

 

17

--------------------------------------------------------------------------------


 

best efforts, to reform the provisions hereof to (i) maintain to the maximum
extent practicable the original intent of the applicable provisions without
violating the provisions of Section 409A of the Code or increasing the costs to
the Company of providing or decrease the amount received by you under the
applicable benefit or payment and (ii) to the extent possible, to avoid the
imposition of any interest, additional tax or other penalties under Section 409A
upon you or the Company.  Except as expressly provided otherwise herein, no
reimbursement payable to you pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Company or Blizzard covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.

 

14.                                 Indemnity.  Notwithstanding anything
contained herein to the contrary, the Company hereby agrees to fully and
unconditionally indemnify, defend and hold you harmless to the maximum extent
permitted under applicable law from and against any and all lawsuits, claims,
causes of action, allegations or accusation incurred or encountered by you as a
result, in connection with or arising from or under your good faith performance
or rendering of any duties, services, or activities for or on behalf of the
Company or its Affiliates or your status as an employee, officer, director,
shareholder, owner, agent, fiduciary or representative of the Company.  In
furtherance of the foregoing, the Company agrees to both (i) throughout the Term
and for not less than six (6) years from and after the termination of your
employment with the Company, to maintain or cause to be maintained errors and
omissions, directors and officers, and such other liability insurance upon terms
and conditions no less favorable than those currently in effect or otherwise
hereafter maintained by any Company Affiliate and to cause you to be named as an
additional insured under any such insurance policies with all coverage provided
thereunder being primary and with all rights of subrogation as against you under
such policies being waived and (ii) extend all rights of indemnification from
the Company to you upon terms and conditions and subject to insurance coverage
levels no less favorable than those offered or extended by the Company or its
Affiliates to the Company’s or such Affiliates employees, officers or directors.

 

15.                                 Affiliates.  For all purposes of this
Agreement, the term “Affiliates” as it applies to any party hereto shall mean,
as applicable, (a) any person or entity which directly or indirectly (through
one or more intermediaries) is controlling, controlled by or under common
control with that party, (b) any person or entity owning or controlling more
than ten percent (10%) of the outstanding voting securities or beneficial
interests of that party, or (c) in the case of an individual, such party’s
spouse, lineal descendants or lineal ancestors.  For purposes of this Agreement,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise,
including the ownership, directly or indirectly, of securities having the power
to elect a majority of the board of directors or similar body governing the
affairs of such party.

 

[The remainder of this page is intentionally blank
Signatures contained on the following page.]

 

18

--------------------------------------------------------------------------------


 

If the foregoing terms are acceptable to you, please execute this letter below
and return it to me. A duplicate original is enclosed for your records.

 

 

 

Very truly yours,

 

 

 

 

 

VIVENDI GAMES, INC.

 

 

 

 

 

By:

    /s/ Bruce L. Hack

 

 

    Bruce L. Hack, Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

    /s/ Michael Morhaime

 

 

Michael Morhaime

 

 

 

[signature page to employment agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A – Notices

 

--------------------------------------------------------------------------------